COBB, Judge,
concurring in part, dissenting in part.
I do not concur with reversal of the public defender’s lien because the subsequent review hearing scheduled by the trial court for November 27, 1996, afforded L.G. ample opportunity to object and be heard on that issue. Nor can I agree that a conflict between the oral pronouncement of sentence as reflected by our transcript. and the written sentence automatically requires reversal for *1340imposition of the orally pronounced sentence. As we have previously held, such a conflict requires a factual resolution by the trial court, assuming that the record does not clearly indicate the actual sentence intended and the state does not concede that the written sentence is in error. Biles v. State, 693 So.2d 701 (Fla. 5th DCA 1997); Wilkins v. State, 543 So.2d 800 (Fla. 5th DCA), rev. denied, 554 So.2d 1170 (Fla.1989).